Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rehbichler (US 5,592,921).

Rehbichler discloses:
1. A method for ascertaining a movement of an armature of an electric intake valve (100), the method comprising the following steps: 
controlling an electrical variable (current) of the electric intake valve (100) to predefined values using a two-position controller (110); and 
ascertaining a characteristic point in time (the “switching times”) of the movement of the armature based on switching behavior of the two-position controller (using 120, 135), 
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding engine shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Rehbichler at col. 3 lines 12-44 and FIG 2: each tracks the current, voltage and valve position with respect to time, over each valve cycle, and in Rehbichler this includes during a last-occurring valve cycle immediately before shutting down the engine).
3. The method as recited in claim 1, wherein the electrical variable is current flowing through the electric intake valve (e.g., col. 2 lines 9-10).
4. The method as recited in claim 1, wherein a test current is applied to the electric intake valve (this is read as the first current applied) to ascertain the movement of the armature (the phrase “to ascertain…” is seen as expressing the intended result of the positively recite step of applying a current and is therefore given limited patentable weight; analogously explained with respect to “wherein” clauses at MPEP 2111.04(C)).
5. The method as recited in claim 1, wherein the characteristic point in time corresponds to a starting point in time of the armature (the time when the valve opens is monitored).
6. The method as recited in claim 5, wherein the starting point in time corresponds to a point in time at which the armature starts moving (the time when the armature starts moving is monitored, via the induced voltage that is monitored; see FIG 2).
8. A control unit configured to ascertain a movement of an armature of an electric intake valve (100), the control unit configured to: 
control an electrical variable (current) of the electric intake valve (100) to predefined values using a two-position controller (130, 110); and 
ascertain a characteristic point in time of the movement of the armature based on switching behavior of the two-position controller (using 120, 140), 
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding engine shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Rehbichler at col. 3 lines 12-44 and FIG 2: each tracks the current, voltage and valve position with respect to time, over each valve cycle, and in Rehbichler this includes during a last-occurring valve cycle immediately before shutting down the engine).

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Dutt (DE 10 2015 214 600, cited on Applicant’s IDS, translation provided herewith).

Dutt discloses:
1. A method for ascertaining a movement of an armature of an electric intake valve (20, 22), the method comprising the following steps: 
controlling an electrical variable (current) of the electric intake valve to predefined values using a two-position controller (which sends the control signal to 14, 16); and 
ascertaining a characteristic point in time (the “switching times”) of the movement of the armature based on switching behavior of the two-position controller (e.g., para. 0015, FIG 2),
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding engine shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Dutt at para. 0015 and FIG 2: each tracks the current and valve position with respect to time, over each valve cycle, and in Dutt this includes during a last-occurring valve cycle immediately before shutting down the engine, said engine being described e.g. at para. 0002).
3. The method as recited in claim 1, wherein the electrical variable is current flowing through the electric intake valve (e.g., para. 0015).
4. The method as recited in claim 1, wherein a test current is applied to the electric intake valve (this is read as the first current applied) to ascertain the movement of the armature (the phrase “to ascertain…” is seen as expressing the intended result of the positively recite step of applying a current and is therefore given limited patentable weight; analogously explained with respect to “wherein” clauses at MPEP 2111.04(C)) (alternatively, see paragraphs 0015-0018 which discuss creation of characteristic current profiles and storing the determined switching times for later use).
5. The method as recited in claim 1, wherein the characteristic point in time corresponds to a starting point in time of the armature (see FIG 2, which shows a characteristic current-time curve 50 and it’s association with the position-time curve 52 of the valve).
6. The method as recited in claim 5, wherein the starting point in time corresponds to a point in time at which the armature starts moving (see the point where position-time curve 52 begins to rise).
8. A control unit configured to ascertain a movement of an armature of an electric intake valve (of FIG 1), the control unit configured to: 
control an electrical variable (current) of the electric intake valve to predefined values using a two-position controller (the “control unit”); and 
ascertain a characteristic point in time (the “switching time”) of the movement of the armature based on switching behavior of the two-position controller (para. 0015; FIG 2),
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding engine shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Dutt at para. 0015 and FIG 2: each tracks the current and valve position with respect to time, over each valve cycle, and in Dutt this includes during a last-occurring valve cycle immediately before shutting down the engine, said engine being described e.g. at para. 0002).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bosch (DE 10 2015 221 912, cited on Applicant’s IDS, translation provided herewith).
Bosch disclsoes:
1. A method for ascertaining a movement of an armature of an electric intake valve (
FIG 2), the method comprising the following steps: 
controlling an electrical variable (current) of the electric intake valve to predefined values using a two-position controller (the “control unit” or “control device”, e.g. para. 0033); and 
ascertaining a characteristic point in time (the “switching times”) of the movement of the armature based on switching behavior of the two-position controller (e.g., para. 0010, 0013-0015),
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding pump shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Bosch at para. 0010 and 0013-0015: each tracks the current and valve position with respect to time, over each valve cycle, and in Bosch this includes during a last-occurring valve cycle immediately before shutting down the pump, said engine being described e.g. at para. 0001-0002).

3. The method as recited in claim 1, wherein the electrical variable is current flowing through the electric intake valve (e.g., para. 0013).
4. The method as recited in claim 1, wherein a test current is applied to the electric intake valve to ascertain the movement of the armature (see paragraphs 0013 which discuss creation of test measurements for later use).
5. The method as recited in claim 1, wherein the characteristic point in time corresponds to a starting point in time of the armature (implied in that the travel time is known, which includes from the starting point to the end point, e.g., para. 0014, 0015).
6. The method as recited in claim 5, wherein the starting point in time corresponds to a point in time at which the armature starts moving (Id.).
7. A non-transitory machine-readable memory medium on which is stored a computer program (para. 0017) for ascertaining a movement of an armature of an electric intake valve, the computer program, when executed by a computer, causing the computer to perform the following steps: 
controlling an electrical variable of the electric intake valve to predefined values using a two-position controller (para. 0033); and 
ascertaining a characteristic point in time of the movement of the armature based on switching behavior of the two-position controller (para. 0010, 0013-0015),
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding pump shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Bosch at para. 0010 and 0013-0015: each tracks the current and valve position with respect to time, over each valve cycle, and in Bosch this includes during a last-occurring valve cycle immediately before shutting down the pump, said engine being described e.g. at para. 0001-0002).

8. A control unit configured to ascertain a movement of an armature of an electric intake valve (of FIG 1), the control unit configured to: 
control an electrical variable (current) of the electric intake valve to predefined values using a two-position controller (the “control unit”); and 
ascertain a characteristic point in time of the movement of the armature based on switching behavior of the two-position controller (para. 0013-0015),
wherein a start of a longest deactivation phase is used as the characteristic point in time (the switching time when the valve closes is monitored, including for a longest deactivation phase, such as preceding pump shut down; compare Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C, describing that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, to Bosch at para. 0010 and 0013-0015: each tracks the current and valve position with respect to time, over each valve cycle, and in Bosch this includes during a last-occurring valve cycle immediately before shutting down the pump, said engine being described e.g. at para. 0001-0002).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbichler in view of Bosch, and alternatively over Dutt in view of Bosch.

	Rehbichler discloses the claimed steps of controlling and ascertaining, but does not expressly disclose these steps to be performed by a computer program which is executed by a computer.  However Bosch teaches that it was known in the art the time of filing to perform similar steps using a computer program which is executed by a computer, in order to cut costs (e.g., para. 0017).  To cut the cost of Rehbichler’s system, it would have been obvious to use a computer program which is executed by a computer in order to perform Rehbichler’s steps.

Duytt discloses the claimed steps of controlling and ascertaining, but does not expressly disclose these steps to be performed by a computer program which is executed by a computer.  However Bosch teaches that it was known in the art the time of filing to perform similar steps using a computer program which is executed by a computer, in order to cut costs (e.g., para. 0017).  To cut the cost of Dutt’s system, it would have been obvious to use a computer program which is executed by a computer in order to perform Dutt’s steps.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.  Applicant argues that the references do not disclose “wherein a start of a longest deactivation phase is used as the characteristic point in time” as added to the independent claims.  In response, Applicant’s specification at page 6 lines 5-13 and FIGS 3A-3C describes that the characteristic point in time is the opening, closing or starting point in time of the valve or armature, and the analogous portions of the prior art, both in the drawings and specifications, are clearly and specifically tracked to this limitation in the rejections above, particularly in that the prior art ascertains the opening, closing or starting point in time of the valve or armature based on switching behavior of the controller (which produces the measured changes in current/voltage supplied to the solenoid/actuator), including at a time just before shut down of the engine or pump in which the valve is used, the shut-down period constituting the longest deactivation phase.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/12/22